                 EXHIBIT 1
       (Department of the Interior Secretarial Order 3401)




Case 3:20-cv-00205-SLG Document 81-1 Filed 06/11/21 Page 1 of 3
                               THE SECR ETARY OF THE INTERIOR
                                           WAS HINGTON




ORDER NO. 3401


Subject: Comprehensive Analysis and Temporary Halt on all Activities in the Arctic National
Wildlife Refuge Relating to the Coastal Plain Oil and Gas Leasing Program

Sec. 1 Purpose. This Order is taken in furtherance of Section 4(a) of Executive Order
(EO) 13990, entitled, "Protecting Public Health and the Environment and Restoring
Science to Tackle the Climate Crisis" (January 20, 2021 ).

Sec. 2 Authorities. This Order is issued under the authority of Section 2 of Reorganization
PlanNo. 3 of 1950 (64 Stat. 1262), as amended, and other applicable statutory authorities.

Sec. 3 Background. Section 4(a) of EO 13990, provides, in full:

       In light ofthe alleged legal deficiencies underlying the program, including the inadequacy
       ofthe environmental review required by the National Environmental Policy Act, the
       Secretary ofthe Interior shall, as appropriate and consistent with applicable law, place a
       temporary moratorium on all activities ofthe Federal Government relating to the
       implementation ofthe Coastal Plain Oil and Gas Leasing Program, as established by the
       Record ofDecision signed August 17, 2020, in the Arctic National Wildlife Refuge. The
       Secretary shall review the program and, as appropriate and consistent with applicable
       law, conduct a new, comprehensive analysis ofthe potential environmental impacts ofthe
       oil and gas program.

My review of the Coastal Plain Oil and Gas Leasing Program (Program) as directed by EO 13990
has identified multiple legal deficiencies in the underlying record supporting the leases, including,
but not limited to: (1) insufficient analysis under the National Environmental Policy Act (NEPA),
including failure to adequately analyze a reasonable range of alternatives in the environmental
impact statement (EIS); and (2) failure in the August 17, 2020, Record of Decision (ROD) to
properly interpret Section 20001 of Public Law 115-97 (Tax Act).

Sec. 4 Directive. Based on those identified deficiencies, the Department of the Interior
(Department) will conduct a new, comprehensive analysis of the potential environmental
impacts of the Program and address the identified legal deficiencies. While that analysis is
pending, I direct a temporary halt on all Department activities related to the Program in the
Arctic Refuge.




         Case 3:20-cv-00205-SLG Document 81-1 Filed 06/11/21 Page 2 of 3
Sec. 5 Implementation. Consistent with EO 13990 and governing laws and regulations, I
direct the following actions:

    a. Within 60 days of the issuance of this Order, the Assistant Secretary for Land and
       Minerals Management will, in coordination with the Assistant Secretary for Fish and
       Wildlife and Parks and the Solicitor's Office, publish a notice of intent in the Federal
       Register to initiate the process to conduct a comprehensive environmental analysis,
       complete necessary consultation, and correct the identified legal deficiencies.

    b. Until the analysis in Sec. 5(a) above is complete, the Directors of the Bureau of Land
       Management (BLM) and the U.S. Fish and Wildlife Service shall not take any action to
       authorize any aspect of the Program, including, but not limited to, any leasing,
       exploration, development, production, or transportation, and shall not process any
       pending or future applications for such activities.

    c. The Assistant Secretary for Land and Minerals Management and the Director of the BLM
       shall, as appropriate and consistent with applicable law, take appropriate action with
       respect to existing leases in light of the direction provided herein. To the extent not already
       redelegated, I hereby redelegate the authority to take such action or to exercise any
       authority granted to the Secretary of the Interior by Section 20001 of Pub. L. o. l 15-97
       (December 20, 2017) to the Assistant Secretary for Land and Minerals Management, the
       Principal Deputy Assistant Secretary for Land and Minerals Management, the Director of
       the BLM, and the Deputy Director for Policy and Programs for the BLM.

    d. The Solicitor's Office will work with the Department of Justice to seek additional stays
       on litigation until the analysis in Sec. 5(a) is complete.

Sec. 6 Effect of the Order. This Order is intended to improve the internal management of the
Department. This Order and any resulting report or recommendations are not intended to, and do
not, create any right or benefit, substantive or procedural, enforceable at law or equity by a party
against the United States, its departments, agencies, instrumentalities or entities, its officer or
employees, or any other person. To the extent there is any inconsistency between the provisions
of this Order and any Federal laws or regulations, the laws or regulations will control.


                                               occurs?u~~
Sec. 7 Expiration Date. This Order is effective immediately and will remain in effect until it is
amended, superseded, or revoked, whichever




                                                               Secretary of the Interior




         Case 3:20-cv-00205-SLG Document 81-1 Filed 06/11/21 Page 3 of 3
